United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     June 27, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 02-41098
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                      HECTOR CONAN BARAHONA-MENDEZ,

                                                    Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. L-01-CR-1303-ALL
                          --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Hector Conan Barahona-Mendez (Barahona) appeals his conviction

for   attempted    illegal   reentry   into   the   United   States     after

deportation and after his conviction for an aggravated felony in

violation of 8 U.S.C. §§ 1326(a), (b)(2).            He argues that the

magistrate judge failed to determine at his rearraignment that his

guilty plea was voluntary and not the result of outside promises,

as required by former FED. R. CRIM. P. 11(d) (now FED. R. CRIM. P.

11(b)(2)).     He claims that he pleaded guilty based upon his


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
attorney’s erroneous advice regarding his sentence.

       Because Barahona failed to object in the district court to

this alleged FED. R. CRIM. P. 11 error, he bears the burden of

demonstrating plain error, and we may consult the entire record

when    determining       the   effect   of     this   alleged   error    on    his

substantial rights.        See United States v. Vonn, 535 U.S. 55, 122 S.

Ct. 1043, 1046 (2002).

       The magistrate judge’s inquiries at his rearraignment and the

record as     a   whole    establish     that    Barahona’s   guilty     plea   was

voluntary.     See United States v. Law, 633 F.2d 1156, 1158 and n.1

(5th Cir. 1981).      For example, at the rearraignment, Barahona’s

indictment was read to him, and he acknowledged that he understood

the charge. Barahona also confirmed the correctness of the factual

basis   for   his   guilty      plea.    In     addition,   Barahona     told   the

magistrate judge that he had attended college in the United States

and had worked as a business administrator and with computers.

Furthermore, Barahona did not object to the magistrate judge’s

proposed finding that he had entered his guilty plea freely and

voluntarily.

       Moreover, Barahona was informed about the maximum penalty for

the crime to which he pleaded guilty; therefore, Barahona was aware

of the consequences of his guilty plea and any erroneous advice of

his counsel to the contrary is immaterial.               See United States v.

Jones, 905 F.2d 867, 868 (5th Cir. 1990).

       Consequently, Barahona has not shown that the magistrate

                                         2
judge’s failure to make the specific inquiry set forth in FED.

R. CRIM. P. 11(d) was plain error.   See Vonn, 122 S. Ct. at 1046.

Accordingly, the judgment of the district court is AFFIRMED.




                                3